JOANOS, Chief Judge.
The state concedes that this matter must be remanded for correction of a scrivener’s error in the written probation order, to reflect that appellant violated only one condition of probation, in conformance with the trial court’s oral pronouncements. See Longmire v. State, 456 So.2d 560 (Fla. 1st DCA 1984); Carson v. State, 489 So.2d 1236 (Fla. 2d DCA 1986).
Accordingly, this cause is remanded for correction of the written probation order in accordance with the trial court’s oral pronouncement.
SHIVERS and ZEHMER, JJ., concur.